Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract at end        ---The device may use a hot beverage vessel   as the hot liquid source----    should be added
Claim(s)   1  , 3  , .5   8   9   26-30 is/are rejected under 35 U.S.C. 102(  a 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over   WO 2008/015441.
For claims  1 8 9 WO figure  2  3 aerosol provision device includes  housing 12  first  chamber 14  with hot liquid page 9 lines  6-20 second chamber at 22  a heat transfer device, heat pipe 16 and a mouthpiece 24   38Claim 3 housing closed by slidable   cover page 9n line 26  Claim 5 insulation 26 read as p0art of heat transfer device and blocks liquid from second chamber   Claim 26 figures  2  3  device readable as a cartridge  with first chamber 22  and thermal transfer component  for transfer heat from hot liguid in part 14  hence meets claim 26   Also see page 3  lies  13  14 use of volatization component or chamber 22 and heat tube 16  as separate component   or cartridge  to be inserted into  heat sink , second chamber which  meets claim 26 and also meets  claim 29  In either case  the reference also meets claims 27  28  30 limitations   For all listed claims WO  adequate but should issues arise as alternative these may be deemed obvious variations
Claim(s) 1   3-5  7  9    is/are rejected under 35 U.S.C. 102(a1 – PCT EP ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCT  EP2015 /074394
For claims  1 3 5 9 PCT  figure 2   includes first chamber 8 for liquid second chamber 19  for heatable substance   11  tobacco   a thermal transfer component formed by  wall od chamber 10 and a mouthpiece 15   For  claim 4 note opening 6  and obvious to use a tape to   close it    Claim 7  wall at 11 8is integral part of second chamber and transfer component    PCT   adequate but any matter that may be at issue deemed  obvious variation
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  each reference  as applied to claim  1  above, and further in view of Tucker .2013/0192615
W(O  and  PCT lack use of adjustable outlet   Tucker  paragraph  69 uses such outlet Obvious to use  such type outlet in WO or  PCT devices to adjust aerosol flow  
 Claims   15-23 are allowable
Claim  11-15   are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE   TC  Patel  571  272  2098  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832